Case: 12-3171     Document: 21    Page: 1   Filed: 03/06/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                LAWRENCE ALAN LEVINE,
                      Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                 __________________________

                         2012-3171
                 __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. DC0752100529-I-1.
                __________________________

                       ON MOTION
                 __________________________

                        ORDER

     The Merit Systems Protection Board (“Board”) moves
 unopposed out of time for leave to file a motion for an
 extension of time, until November 26, 2012, to file its
 response brief.      Lawrence Alan Levine moves to
 consolidate this appeal with appeal no. 2012-3172. The
 Board opposes. Lawrence Alan Levine further moves for
 discovery in this appeal. Levine has also filed a document
 entitled “Appeal of EEOC Appellate Decision Received 18
Case: 12-3171      Document: 21      Page: 2   Filed: 03/06/2013




 LAWRENCE LEVINE V. MSPB                                     2


 October 2012.” The court interprets this submission as a
 motion to supplement the record on appeal.

     We note that the Rules of Practice for the United
 States Court of Appeals for the Federal Circuit do not
 provide for discovery. This court’s review is based on the
 written record of proceedings at the Merit Systems
 Protection Board. See Fed. R. App. P. 16(a); Pro Se
 Guide, Paragraph 7.

       Upon consideration thereof,

       IT IS ORDERED THAT:

    (1) The Board’s motion for an extension of time is
 granted. The Board’s brief submitted on November 26,
 2012, is accepted as filed.

       (2) Levine’s motion to consolidate is denied.

       (3) Levine’s motion for discovery is denied.

     (4) Levine’s motion to supplement the record is de-
 nied. Levine may file a reply brief within 14 days of the
 date of this order.

                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s25